Carlisle, Judge.
This case is a companion case to Rodgers v. Styles and Harris v. Styles, ante. While there are some differences in the assignments of error between the two cases the substantial issues are the same. The defendants here filed demurrers to the petition on the ground of multifariousness and of misjoinder of causes of action and of parties defendant. Under the ruling in the companion cases, these demurrers were improperly overruled. An additional assignment of error here- is on the overruling of a motion for judgment notwithstanding the verdict. The substance of this motion stems in part, if not in whole, from the fact of misjoinder and the questions thus raised by the motion for *142a judgment notwithstanding- the verdict will not recur in the same form on another trial. The defendants made a motion for a new trial which as amended contained 12 grounds. Under the rulings in the, companion cases, grounds numbered 5, 6, 7, 8 and 9 were meritorous and -the trial court should have granted a new trial on those grounds. The other grounds of a motion for a new trial relate to matters which are not likely to recur on another trial and are not passed on at this túne.
Decided September 9, 1959.
A. Walton Nall, Nall, Miller, Cadenhead & Dennis, James W. Dorsey, John T. McTier, for plaintiffs in error.
Robt. D. Tisinger, Shirley C. Boykin, contra.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.